t c summary opinion united_states tax_court princess stephan obriot petitioner v commissioner of internal revenue respondent docket no filed date princess s obriot pro_se ross greenberg for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal_income_tax for the years and respectively respondent conceded that petitioner would be entitled to the earned_income_credit for the years in issue based solely on her income level respondent also conceded that petitioner is entitled to a dependency_exemption deduction in for her daughter ayla olsen ayla we must decide whether petitioner is entitled to the earned_income_credit based on being an individual with a gqualifying child in and we must also decide whether petitioner is entitled to head_of_household filing_status in rather than single status as respondent determined some of the facts in this case have been stipulated and are so found petitioner resided in jonesboro georgia at the time she filed her petition petitioner gave birth to her daughter ayla on date to set the stage in petitioner’s words she found herself shocked with being by myself and a single parent all of a sudden she also said that to adjust to that was very difficult so she turned to her parents during and petitioner and her infant daughter shared a home with petitioner's parents peter and katherine stephan parents grandparents petitioner resided in the basement which had a separate entrance when she moved into her parents' household in date petitioner signed an agreement to pay rent to her parents in the amount of dollar_figure per month for herself and ayla as well as to pay one-third of the utility bills petitioner was not always able to make the rent payments but the parties shared the household expenses during the years in issue petitioner and her parents shared the expenses for taxes and insurance for the home utilities and food petitioner contributed at least percent towards the maintenance and upkeep of the household she paid all the expenses relating to her daughter when respondent questioned petitioner as to how she paid for her and her daughter's expenses petitioner explained as follows i'm also quite capable of getting a loan which i did i'm a poor person i don't deny that i'm still poor but i am capable of buying things it just means i have nothing left over i'm not the only person in this country that lives hand-to-mouth petitioner had adjusted_gross_income in rounded off numbers of dollar_figure in and dollar_figure in ayla’s grandparents reported adjusted_gross_income of dollar_figure in and dollar_figure in the grandparents did not claim ayla as a dependent nor did they claim her as a qualifying_child in either of the years at issue petitioner claimed the earned_income_credit in and based on having a qualifying_child her daughter ayla petitioner claimed head_of_household filing_status in respondent does not contend that ayla is not a qualifying_child with respect to petitioner respondent disallowed the earned_income_credit because respondent contends that ayla is a gualifying child with respect to the grandparents who have a higher modified_adjusted_gross_income than petitioner respondent also determined that petitioner's filing_status was single sec_32 provides that an eligible_individual is allowed a credit calculated as a percentage of the individual’s earned_income an eligible_individual includes an individual with a gualifying child sec_32 however if two or more individuals would be treated as eligible individuals with respect to the same qualifying_child for taxable years beginning in the same calendar_year only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child sec_32 c in and the years in issue the definition of gualifying child under sec_32 was the same definition originally enacted on date in the omnibus budget reconciliation act of 1990_act publaw_101_508 sec a stat under this definition a gualifying child is one who satisfies a relationship_test a residency test and an age_test and for whom the taxpayer satisfies an identification requirement sec_32 a however in in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_823 congress struck the identification requirement from the definition of qualifying_child under sec_32 a pursuant to this amendment the definition of qualifying_child now includes only the relationship_test the residency test and the age_test sec_6021 of rra states that amendments to sec_32 are effective as if included in the amendments made by section of the 1990_act which is effective for tax years beginning after date 1990_act sec f stat with respect to ayla the relationship residency and age tests are satisfied for petitioner and the grandparents ayla is petitioner’s daughter and the grandparents’ granddaughter sec_32 b ayla had the same principal_place_of_abode in the united_states as petitioner and the grandparents for more than one-half of each taxable_year sec_32 a eb ayla had not attained the age of by the close of either of the years in issue sec_32 c however the grandparents did not meet the identification requirement with respect to ayla because they did not include ayla’s name age and taxpayer_identification_number on their return sec_32 d petitioner satisfied this requirement petitioner contends that she is entitled to the claimed earned_income_credit because she complied with the tax laws as they were in effect when she filed her income_tax returns for the years in issue however because the rra amendment to sec_32 applies retroactively ayla who satisfied the relationship_test the residency test and the age_test with respect to the grandparents is a qualifying_child of the grandparents for tax years and under the statute as amended both petitioner and the grandparents could be treated as eligible individuals with respect to ayla under sec_32 c the grandparents whose modified_adjusted_gross_income in and was higher than petitioner's modified_adjusted_gross_income for the same years would be treated as the eligible individuals with respect to ayla in and therefore petitioner is not eligible for the earned_income_credit based on a qualifying_child because of the identification requirement which remains in sec_32 d the grandparents would not receive the credit either it is a well-established constitutional rule that congress may provide for the retroactive operation of income_tax legislation which it enacts subject_to various qualifications 55_tc_28 such retroactive application violates the due process clause of the fifth_amendment when 'retroactive application is so harsh and oppressive as to transgress the constitutional limitation ' 512_us_26 quoting 305_us_134 according to the supreme court in carlton the harsh and oppressive standard is the same as the ‘prohibition against arbitrary and irrational legislation’ that applies generally to enactments in the sphere of economic policy id quoting 467_us_717 therefore retroactive tax provisions will be upheld if they are supported by a legitimate legislative purpose furthered by rational means id pincite we understand petitioner’s frustration because she complied with the requirements of sec_32 as they existed when she filed her federal_income_tax returns for and and we are particularly sympathetic to her position however we are compelled to follow our recent opinion in sutherland v commissioner tcmemo_2001_8 in that case this court concluded that the retroactive_amendment of sec_32 was a clarification of existing law and upheld it as constitutional accordingly for the reasons set forth in sutherland we sustain respondent’s determination lft petitioner in view of her low income is faced with financial hardship in paying the taxes and interest assessed on the deficiencies for and she should consider submitting to respondent an offer_in_compromise based on inability to pay and requesting the abatement of interest on the deficiencies respondent also contends that petitioner was not eligible to claim head_of_household filing_status in sec_2 in relevant part defines a head_of_household as an unmarried taxpayer who maintains as her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of her daughter sec_2 a the taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household is furnished by the taxpayer sec_2 the expenses of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs based on the evidence we find that petitioner paid more than one-half of the above expenses accordingly we hold that petitioner is entitled to file as head_of_household in reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
